DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 1 and 5, the closest prior art Wattelier et al. (US 2017/0135903 A1) which discloses the recited drug solution preparation apparatus comprising a device holder configured to hold a transfer device including a first connector for a first container, a second connector for a second container, and a connection port for a syringe, wherein the transfer device is switchable between different states (Please see figures 1-3F and paragraphs 0060-0069 and 0100-0119). Wattelier further discloses a stage on which the device holder is provided wherein the stage can be turned to a first position where the first connector is higher than the second connector and a second position where the second connector is higher than the first connector, so as to change an inclination of the stage (Please see figure 5 and paragraphs 0120 and 0128-0129).
Claim 1 further recites a second container holder configured to hold the second container coaxially with an axis of the second connector such that the second container can be linearly moved along a direction of the second connector. Wattelier does not recite this feature. Other prior art devices, such as those taught by Matsukuma et al. (US 2015/0251781 A1) and Tojo et al. (US 2012/0071828 A1), teach container holders for linearly moving a container. However, the container holders taught by Matsukuma and Tojo are used for controlling the position of the container to precisely position a syringe needle inside the vial during fluid transfer. Because Wattelier the transfer device disclosed by Wattelier does not employ a needle for fluid communication with the second container, there is no motivation to combine the container holders of Matsukuma or Tojo with the apparatus disclosed by Wattelier.
Claim 5 further recites a syringe holder configured to hold the syringe such that the longitudinal direction of the syringe is perpendicular to a direction of a rotation axis of the stage. Other prior art devices, such as those taught by Matsukuma and Tojo, also teach syringe holders, but use them to actuate a syringe to pump fluid from a vial. The device disclosed by Wattelier already includes a pump independent of the syringe to move fluid between the containers, which precludes the use of a syringe holder to pump fluid through the system. Therefore, there is no motivation to combine the syringe holders of Matsukuma or Tojo with the apparatus disclosed by Wattelier.
Accordingly, the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mizuno et al. (US 2011/0100501 A1) discloses a medicine mixing device employing a rotating syringe.
Fangrow, Jr. (US 2017/0129763 A1) discloses a fluid transfer device with a transfer device and a syringe in a horizontal orientation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781